NO. 12-21-00033-CV

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

BRIAN CRAIG STEVENSON,                            §        APPEAL FROM THE 321ST
APPELLANT

V.                                                §        JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §        SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       This appeal is being dismissed for failure to comply with a requirement of the appellate
rules, a court order, or a notice from the clerk requiring a response or other action within a
specified time. See TEX. R. APP. P. 42.3(c).
       A party who is not excused by statute or the appellate rules from paying costs must pay--
at the time an item is presented for filing--whatever fees are required by statute or Texas
Supreme Court order. TEX. R. APP. P. 5; see TEX. R. APP. P. 20.1. An appellate court may
enforce Rule 5 by any order that is just. TEX. R. APP. P. 5. After giving ten days’ notice, an
appellate court may dismiss an appeal because the appellant failed to comply with a requirement
of the appellate rules, a court order, or a notice from the clerk requiring a response or other
action within a specified time. TEX. R. APP. P. 42.3(c).
       On March 2, 2021, the Clerk of this Court notified Appellant, Brian Craig Stevenson, that
the filing fee in this appeal is due and that the appeal would be subject to dismissal if the fee was
not paid on or before March 12. The date for remitting the filing fee passed, and Appellant has




                                                 1
not responded to this Court’s notice, paid the filing fee, or otherwise shown that he is excused
from paying the fee. 1
         Because Appellant failed, after notice, to comply with Rule 5, the appeal is dismissed.
See TEX. R. APP. P. 42.3(c). All pending motions are overruled as moot.
Opinion delivered March 19, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
          Appellant is acting pro se; however, pro se litigants are held to the same standards as licensed attorneys
and must comply with all applicable rules of procedure; otherwise, pro se litigants would benefit from an unfair
advantage over parties represented by counsel. Muhammed v. Plains Pipeline, L.P., No. 12-16-00189-CV, 2017
WL 2665180, at *2 n.3 (Tex. App.—Tyler June 21, 2017, no pet.) (mem. op.).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 19, 2021


                                         NO. 12-21-00033-CV


                                   BRIAN CRAIG STEVENSON,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 321st District Court
                          of Smith County, Texas (Tr.Ct.No. 13-0825-D)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      3